721 N.W.2d 584 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
James SCHNEIDER, Defendant-Appellee.
Docket No. 131893. COA No. 269194.
Supreme Court of Michigan.
September 27, 2006.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the July 25, 2006 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted. The motion for stay is GRANTED. Trial court proceedings are stayed pending the completion of this appeal. On motion of a party or on its own motion, the Court of Appeals may modify, set aside, or place conditions on the stay if it appears that the appeal is not being vigorously prosecuted or if other appropriate grounds appear.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would deny leave to appeal.